DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 5/17/19.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 42-61 are currently pending.
Claims 42-61 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 42-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10319181 in view of United States Patent Application Publication No. 2004/0127277 to Walker.
As per claims 42-61, claims 1-24 of ‘181 substantially teaches the instant claims. ‘181 does not explicitly teach, but Walker teaches:
a server system that retrieves verification data from an electronic gaming machine via a scanning device; ([0389]; [0703] - [0707], “An authentication code may be output in a variety of ways, including: (ii) using an output device (e.g., a display)-- For example, a game may display an authentication code to a casino employee using a touch screen…. A bar code (i.e., an indication of an authentication code)….  (iv) to a terminal device (e.g., a PDA, a laptop computer)--For example, a gaming device may transmit an authentication code to a PDA using an infra-red communications link. According to some embodiments, the terminal device may verify the authentication code by communicating it to an authentication server, as described above.”)
One of ordinary skill in the art would have recognized that applying the known technique of Walker to the known invention of ‘181 would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such remote server features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to include a remote server that performs the validation of the verification data results in an improved invention because applying said technique ensures that a remote server can perform validation for a plurality of electronic gaming machines across different locations, thus expanding the overall scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42-45, 47-52, 54-59, 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2004/0127277 to Walker.
As per claims 42, 49, 56, an original embodiment of Walker teaches:
A server system for verifying software or hardware, the server system comprising: a memory; and a processor configured to execute instructions stored in the memory, which when executed, cause the processor to at least: receive verification data from a terminal device, the verification data associated with one of software or hardware of a computing device, the verification data encoded as a glyph and displayed by the computing device as the glyph, the glyph received by the terminal device to capture the verification data; ([0389]; [0703] - [0707], “An authentication code may be output in a variety of ways, including: (ii) using an output device (e.g., a display)-- For example, a game may display an authentication code to a casino employee using a touch screen…. A bar code (i.e., an indication of an authentication code)….  (iv) to a terminal device (e.g., a PDA, a laptop computer)--For example, a gaming device may transmit an authentication code to a PDA using an infra-red communications link. According to some embodiments, the terminal device may verify the authentication code by communicating it to an authentication server, as described above.”; [0690], [0697], “For example, an authentication code may include an indication of one or more of the following: (vii) modifications to hardware or software of a gaming device--Including information about the current or past state of the hardware or software of a gaming device may help to prevent an attacker from modifying a gaming device to produce different usage data or different authentication codes. For example, a gaming device may compute a hash value, MAC, or digital signature of its own program using methods similar to those described above.”)
retrieve a stored copy of the verification data from the memory; compare the received verification data to the stored copy of the verification data; and in response to the received verification data matching the stored copy of the verification data and based upon the comparison, control the terminal device to provide an indication that one of the software or hardware of the computing device is verified when the received verification data is determined to match the stored copy of the verification data. ([0732] – [0737], “According to some embodiments, verifying information included in an authentication code may include comparing the information to one or more expected values for the information. Examples of expected values include: (v) state of the gaming device--As descried in above, an authentication code may include an indication of the state of the hardware or software of a gaming device. If this indication of the state of the gaming device does not match an expected value for the state of the gaming device, then an authentication code or usage data may not be accepted. For example, an authentication code may include a hash of a gaming device's program. To verify that the gaming device's program has not been altered, an authentication server may compare this hash to a stored hash value for the gaming device's program. If these two hash value do not match, then the gaming device's program may have been altered.”; [0698], “Tampering with a gaming device--Including information about tampering with a gaming device may help to alert an authentication server or other party if a gaming device has been modified, a secure perimeter has been breached, or a secret key stored in the gaming device has been compromised.”)
The original embodiment of Walker does not explicitly teach, but the alternative embodiment of Walker teaches:
a scanning device for scanning a glyph; ([0723], “The operator may then use an input device (e.g., a bar-code scanner) to input the authentication code into the authentication server and verify usage data for the gaming device.”)
One of ordinary skill in the art would have recognized that applying the known technique of the alternative embodiment of Walker to the known invention of the original embodiment of Walker would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such barcode scanning features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the terminal device to include scanning functionality that scans a glyph, e.g. a glyph displayed on a screen, results in an improved invention because applying said technique allows for the authentication code to be efficiently and accurately read by the terminal device.
As per claims 43, 50, 57, Walker teaches:
wherein the instructions, when executed by the processor, further cause the processor to one of i) receive the verification data from the scanning device encoded as the glyph, and decode the glyph to obtain decoded verification data, or ii) receive decoded verification data from the scanning device, wherein if the processor receives decoded verification data from the scanning device, the scanning device decodes the glyph. ([0451], “According to some embodiments, an authentication server 1704 may use a decryption key to determine usage data based on an authentication code. Alternatively, or in addition, an authentication server 1704 may receive an indication of usage data in an unencrypted format and verify this usage data using an authentication code. According to some embodiments, an authentication server 1704 may store at least one decryption key 1904 for at least one gaming device. This decryption key 1904 may be used for a variety of purposes relating to encryption, including decrypting at least one authentication code, verifying at least one authentication code, decrypting usage data, verifying usage data, decrypting messages from a gaming device 1300, and/or encrypting messages to send to a gaming device. Various methods of verifying usage data using a decryption key are described in detail below along with the use of a wide variety of alternative encoding/decoding methods.”)
As per claims 44, 51, 58, Walker teaches:
wherein the glyph encodes one of i) verification data associated with a wagering game playable on an electronic gaming machine communicatively coupled to the server system, or ii) data associated with a hardware device of the electronic gaming machine. ([0737])
As per claims 45, 52, 59, Walker teaches:
wherein the glyph encodes verification data associated with a software version, and wherein the instructions, when executed by the processor, cause the processor to determine whether the software version is verified. ([0456], “For example, the casino can verify that the version of the software operating on the portable gaming device has not been altered or otherwise tamped with.”)
As per claims 47, 54, 61, Walker teaches:
wherein the glyph is generated based upon a hash value of the verification data associated with one of the software or hardware. ([0737])
As per claims 48, 55, Walker teaches:
wherein the glyph is generated based upon a hash value of the verification data, the verification data including a game code segment of at least one game and a serial number of the at least one game. ([0737]; [0538] – [0548]))
Claims 46, 53, 60 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2004/0127277 to Walker in view of United States Patent Application Publication No. 2007/0060302 to Fabbri.
As per claims 46, 53, 60, Walker does not explicitly teach, but Fabbri teaches:
wherein the server system is communicatively coupled to an electronic gaming machine, and wherein the instructions, when executed, further cause the processor to download at least one game to the electronic gaming machine in response to determining that the received verification data matches the stored copy of the verification data. ([0098], “Assuming that the game configuration ticket has been validated and/or authenticated (810), the game configuration information provided on the game configuration ticket is identified (816), and used to determine and/or acquire one or more associated configuration parameters…. Additionally, in one implementation, the gaming machine may be configured or designed to allow a remote host to remotely configure the gaming machine based, for example, on the information provided by the identified game configuration ticket. For example, in specific jurisdictions which require that gaming machines use a proprietary processor running instructions to generate a game of chance from an EPROM or other form of non-volatile memory, the game configuration information provided by the game configuration ticket may be used to retrieve (818) game information such as, for example, game code, game firmware/software information, and/or other game parameters from a remote host to be subsequently installed in the appropriate firmware and/or other non-volatile memory of the gaming machine.”)
One of ordinary skill in the art would have recognized that applying the known technique of Fabbri to the known invention of Walker would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such software installation features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the server system to download the game to the electronic gaming machine in response to the validation of the verification data results in an improved invention because applying said technique ensures that a game will only be installed when the authenticity of the gaming machine has been verified, thus improving the overall security of the invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20030085800 to Li discloses a method and system for determining the authenticity of a product. The system includes an interface device communicating with an authenticator. The authenticator includes a processing module and an information storage module having stored data. The interface device retrieves information from the product which is sent to the authenticator. The processing module determines if the retrieved data in combination with the stored data of the information storage module matches authenticating data stored within the processing module. If both sets of data match, the product is determined to be authentically originating from a specified manufacturer.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619